Per curiam.
This disciplinary matter is before the Court on the report and recommendation of special master Andrew W. Jones, who recommends dismissal of the formal complaint filed against Michael B. Wallace (State Bar No. 734183). The formal complaint charged that Wallace violated Rules 1.2 (a), 1.3, 1.4, 1.5 (a), 1.16 (a), 1.16 (d), and 3.2 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), in connection with his representation of one client. Following an evidentiary hearing, the special master concluded that the State Bar failed to prove by clear and convincing evidence that Wallace violated any disciplinary rule in connection with that representation. See State Bar Rule 4-221 (e). Neither party has requested review by the Review Panel.
The record shows that Wallace presented undisputed evidence at the hearing that he was retained in a limited, conditional capacity to represent the client at an immigration hearing in the event that the client’s primary retained counsel failed to appear at that hearing, he fulfilled all the obligations expected of him in the representation, and he refunded the client’s retainer when his services were not needed. The special master found that the admissible evidence establishes no violation of any disciplinary rule. Because we agree, we dismiss this disciplinary matter.

Dismissed.


All the Justices concur.